UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6524



ROY HORTON,

                                           Plaintiff - Appellant,

         versus


UNITED STATES OF AMERICA, via Janet Reno,
United States Attorney General; GARLAND
HORACE, Deputy United States Marshal, and/or
John Doe, Deputy United States Marshal; GARY
BARRETT, Deputy United States Marshal; DAVID
SMITH, Deputy United States Marshal; JERRY
TOOTHMAN, Lieutenant, FCI, Morgantown; V. L.
LONDON, Unit Manager, FCI, Morgantown; BRENDA
L. FUTTEN, Case Manager, FCI, Morgantown;
DENNIS R. BIDWELL, Warden, FCI, Morgantown;
G. L. INGRAM, Regional Director, Bureau of
Prisons; KATHLEEN HAWKS, Director, Bureau of
Prisons; JAMES M. POOL, d/b/a Law Offices of
James M. Pool; JERRY JAKE HEDRICK, Chief Jail
Administrator; TIMOTHY L. BOWEN, Chief Jail
Administrator;   JACK   ROOP,  Director   WVA
Regional Jail Authority; SERGEANT CASTO,
Correctional Officer, Central Regional Jail;
JAMES M. HAMRICK, Records Clerk, Central
Regional Jail; NAOMIA NESTER, Nurse, Central
Regional Jail; BETTYE SMELLS, Nurse, Central
Regional Jail; KATHY MCCAULEY, Counselor,
Northern Regional Jail; KEVIN GOOD, Correc-
tional Officer/Hearing Officer; MARTIN P.
SHEEHAN, d/b/a Sheehan, Nuggent, and Sheehan,

                                          Defendants - Appellees.
Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-97-10-1)


Submitted:   August 28, 1997         Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Horton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-
miss the appeal on the reasoning of the district court. Horton v.
United States, No. CA-97-10-1 (N.D.W. Va. Feb. 6, 1997 and Mar. 7,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                3